     Case 2:19-cv-07784-CJC-SK Document 97 Filed 03/02/21 Page 1 of 2 Page ID #:1614


                                                                               JS-6
 1
                                                                              3/2/2021
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11    GUSTAVO GARCIA,               ) Case No.: CV 19-07784-CJC (SKx)
                                    )
12                                  )
                Plaintiff,          )
13        v.                        )
                                    ) JUDGMENT
14                                  )
      WAL-MART ASSOCIATES, INC. and )
15    DOES 1 through 20, inclusive, )
                                    )
16                                  )
                Defendant.          )
17                                  )
                                    )
18                                  )
                                    )
19                                  )
                                    )
20                                  )
21

22          Plaintiff Gustavo Garcia brings this action against Defendant Wal-Mart Associates,
23    Inc. (“Walmart”). On December 21, 2020, Walmart moved for summary judgment on
24    eight of Plaintiff’s nine claims. (Dkt. 31.) The Court granted that motion. (Dkt. 51.)
25    Most recently, the parties’ cross-motions for summary judgment on Plaintiff’s final claim
26    came before the Court. Having considered the evidence and arguments presented, the
27    Court hereby ORDERS that:
28


                                                  -1-
     Case 2:19-cv-07784-CJC-SK Document 97 Filed 03/02/21 Page 2 of 2 Page ID #:1615




 1          1. Walmart’s motion for summary judgment (Dkt. 74) is GRANTED.
 2          2. Plaintiff’s motion for summary judgment (Dkt. 55) is DENIED.
 3          3. Plaintiff shall take nothing on his complaint against Walmart.
 4          4. Judgment is hereby entered in favor of Walmart and against Plaintiff.
 5

 6       DATED: March 2, 2021
 7

 8
                                                 HON. CORMAC J. CARNEY
 9

10                                           UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
